     Case 3:18-cr-02342-BTM Document 142 Filed 02/26/19 PageID.698 Page 1 of 3



 1

 2

 3
                                                                   Feb 26 2019
 4
                                                                      s/ stevem

 5

 6

 7                           UNITED STATES DISTRICT COURT

 8                         SOUTHERN DISTRICT OF CALIFORNIA

 9     UNITED STATES OF AMERICA,                 Case No.: 18cr2342

10                                  Plaintiff,   VERDICT

11     vs.

12     MAMBASSE KOULABALO
       PATARA (1)
13     GERMAN RAMIREZ-GONZALEZ
       (2)
14     MARY ARAGON (3)

15
                                Defendants.
16

17
             We, the jury in the above-captioned case return the following unanimous
18
     verdict:
19
             1. As to the charge in Count 1 that:
20


                                                                                  18cr2342
     Case 3:18-cr-02342-BTM Document 142 Filed 02/26/19 PageID.699 Page 2 of 3




 1         On or about April 24, 2018, within the Southern District of California,

 2   defendants Mambasse Koulabalo Patara, German Ramirez-Gonzalez and Mary

 3 Aragon, with the intent to violate the immigration laws of the United States,

 4   knowing and in reckless disregard of the fact that an alien, namely, Fermin Lopez,

 5   had come to, entered and remained in the United States in violation of law, did

 6 transport and move said alien within the United States in furtherance of such

 7   violation of law, in violation of Title 8, United States Code, Section 1324(a)(1 )(A)(ii)

 8   and (v)(ii).

 9

1o We find, Mambasse Koulabalo Patara            NSr Mlt LTJ
11                                  (not guilty or guilty)

12

13   We find, German Ramirez-Gonzalez __             _U_l_i..._T_1+--------
                                                 Q.,.·




14                                  (not guilty or guilty)

15

16   We find, Mary Aragon     --~--_{)_IL_f_1------
17                                  (not guilty or guilty)

18

19

20

                                                2

                                                                                      18cr2342
     Case 3:18-cr-02342-BTM Document 142 Filed 02/26/19 PageID.700 Page 3 of 3



 1         2. As to the charge in Count 2 that:

 2         On or about April 24, 2018, within the Southern District of California,

 3   defendants Mambasse Koulabalo Patara and Mary Aragon, with the intent to

 4   violate the immigration laws of the United States, knowing and in reckless

 5   disregard of the fact that an alien, namely, German Ramirez-Gonzalez, had come

 6 to, entered and remained in the United States in violation of law, did transport and

 7   move said alien within the United States in furtherance of such violation of law; in

 8   violation of Title 8, United States Code, Section 1324(a)(1 )(A)(ii) and (v)(ii).

 9

10   We find, Mambasse Koulabalo Patara             NG-1 ~Ult:ft
11                                  (not guilty or guilty)

12

13   We find, Mary Aragon __(}_U_l_L--_T'--t!r------

14                                  (not guilty or guilty)

15

16 SO SAY WE ALL.

17

18                                                    Foreperson of the Jury

19

20

                                                3

                                                                                         18cr2342
